Citation Nr: 9914547	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected duodenal bulb deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1974 to May 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim of entitlement to an 
increased (compensable) evaluation for service-connected 
duodenal bulb deformity.  VA received his notice of 
disagreement in November 1995, and issued a statement of the 
case in January 1996.  VA received his substantive appeal in 
February 1996.  The Board remanded this case for further 
development in September 1997 and April 1998. 

As noted in the Introduction of the April 1998 remand, it 
appears that the veteran referred to unemployability due to 
his service-connected duodenal bulb deformity in his notice 
of disagreement and substantive appeal.  However, the issue 
has not been developed or adjudicated.  Therefore, the Board 
refers the matter to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran's service-connected duodenal bulb deformity 
is manifested by complaints, but no actual findings that 
demonstrate that the degree of disability associated with the 
duodenal bulb deformity is comparable to a mild duodenal 
ulcer with recurring symptoms once or twice yearly. 





CONCLUSION OF LAW

The criteria for a compensable evaluation for a service-
connected duodenal bulb deformity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect the treatment of peptic 
ulcer disease in the 1970s.  An upper GI series conducted in 
October 1976 revealed the following: no esophageal or gastric 
abnormalities; peristalsis and gastric emptying were normal 
and showed a deformed duodenal bulb; and no other 
abnormalities.  It was noted that acute ulcer disease could 
not be excluded in the duodenal bulb, and that gastroscopy 
was recommended for further evaluation.  The examiner 
reported an impression of changes in the bulb consistent with 
chronic ulcer disease, and acute ulcer disease could not be 
excluded.  

VA treatment records dated from 1989 to 1993, reflect ongoing 
treatment for gastritis and the veteran's complaints of 
epigastric pain.  In May 1993, an examiner reported a 
diagnosis of viral gastroenteritis versus peptic ulcer 
disease.  At that time, the veteran complained of vomiting 
and the inability to keep food down, loose stools, epigastric 
pain, mild lightheadedness when standing, chills, and no 
relief with Rolaids.  He was not experiencing any 
hematemesis, melena, or dysuria.  In November 1993, he 
complained of chills, fever, chest pain, abdominal pain, 
heartburn, diarrhea, and vomiting.  The examiner indicated 
that diarrhea was not noted on examination, and reported an 
impression of viral syndrome.  The examiner also indicated 
that there was no clinical evidence of an acute abdomen. 

VA records show that the veteran was hospitalized during a 
period between December 1993 and February 1994.  The listed 
diagnoses included "crack" cocaine and alcohol abuse, 
personality disorder not otherwise specified with borderline 
and dependent traits, and pancreatitis.  The diagnoses noted 
on another report from the same period of hospitalization 
were homelessness, probable chronic pancreatitis, painless 
jaundice, iron deficiency anemia, and guaiac positive stool.  
The gastroenterologist reported that guaiac was positive and 
probably due to alcoholic gastritis.  It was also determined 
that it was not necessary to perform an upper 
gastrointestinal series or esophagogastroduodenoscopy (EGD).  
The examiner considered conducting a CT scan of the abdomen, 
and indicated that pancreatitis was the probable cause of the 
veteran's episodic nausea and vomiting, which was also 
consistent with the complaints of mild abdominal pain. 

Entitlement to service connection for a duodenal bulb 
deformity was granted by rating action of October 1994.  The 
disability was rated as noncompensable.

VA hospitalization records from November 1994 show that the 
veteran was admitted for an upper gastrointestinal bleed, 
alcohol abuse, and polysubstance abuse.  The veteran 
presented with an episode of hematemesis and bright red 
blood.  These were multiple episodes that occurred 
approximately nine hours prior to admission.  Initially, he 
was admitted to the intensive care unit since he was 
orthostatic.  The following was noted: endoscopy revealed a 
Mallory-Weiss tear; blood pressure in the supine position was 
134/73 and 114/78 in the sitting position; complete blood 
counts were taken every 8 to 12 hours for a 24 hour period; 
stable hemoglobin at approximately 14, and remained stable 
throughout his hospitalization; and refused to undergo an 
upper gastrointestinal series and HIV testing.  

Records from the Orlando Regional Healthcare System, show 
that the veteran was hospitalized in March 1995, and 
diagnosed with recurrent pancreatitis, hematemesis and 
hypercalcemia.  According to the records, the veteran 
returned to the hospital three days after his discharge.  The 
veteran reported the following: vomited blood the previous 
day; remained pain free since his discharge from the 
hospital; denied using alcohol since his discharge; did not 
experience fevers, but did have chills, cough and nausea; 
denied nonsteroidal and aspirin use, and was taking Duricef; 
denied melena or bright red blood per rectum; had some chest 
pain, like heartburn which he associated with his 
pancreatitis and felt similar to past episodes; and no 
diarrhea.  He was admitted for a possible gastrointestinal 
bleed, and it was noted that the veteran had experienced one 
bout of coffee ground emesis with no more hematemesis.  On 
examination, guaiac was negative, his vital signs were 
stable, he was not orthostatic, and serial hemoglobins were 
stable.  He was placed on H2 blocker and a gastroenterologist 
was consulted.  The gastroenterologist determined that an EGD 
was not indicated.  Since the veteran's amylase and lipase 
were not as elevated when compared to his last admission, 
there was concern that he had a perforated gastric ulcer.  
The veteran was monitored, treated, and did well.  The 
examiner found that the veteran was not in acute distress.  
His temperature was 97 degrees, pulse 86, respiratory rate 
20, and blood pressure 139/84.  His abdomen was soft, non-
distended, and nontender except for the mid epigastric 
region.  There was no involuntary guarding, rebound 
tenderness, hepatosplenomegaly or ascites.

The veteran was hospitalized in April 1995 due to 
pancreatitis secondary to ethanol.  He experienced vomiting 
three days prior to his admission.  He denied hematemesis or 
frank hemoptysis, and bright red blood per rectum.  He had 
not been taking his medications because they had been stolen.  
An ultrasound of the abdomen was obtained, and results were 
pending at time of discharge. 

When hospitalized in July 1995, the diagnoses reported were 
chronic pancreatitis secondary to alcohol abuse, and history 
of peptic ulcer disease in the 1970s.  It was noted that he 
was taking Zantac for his ulcer.  The veteran complained of 
nausea, vomiting and abdominal pain.  Findings noted upon his 
admission were increased vague abdominal pain, vomitus with 
no coffee ground emesis or gross blood, and negative for 
fevers, chills, diarrhea or constipation.  The veteran 
reported that he was feeling well until that morning.  There 
had been no bright red blood per rectum, melena, chest pain, 
or dyspnea, and his pain was relieved by small amounts of 
food.  At that time, it was noted that the veteran had a 
history of alcohol abuse and that he was in an abuse program 
at that time.  The following were noted upon examination: 
stable vital signs and afebrile; mildly soft, tender abdomen 
approximately right upper quadrant to midline; normal bowel 
sounds and guaiac negative; admission labs showed normal 
complete blood count and electrolytes; elevated amylase at 
136 and lipase at 511; and normal liver function tests. 

The last VA examination of record was conducted in August 
1995.  The veteran reported the following complaints: one to 
two episodes per month of mid epigastric intermittent pain, 
not associated with food; no change in bowel habits, melena, 
or hematochezia; and occasional vomiting and nausea with 
pain.  It was noted that the veteran did not know the 
etiology of the exacerbation of the pain.  The following 
findings were noted: blood pressure 124/74 and pulse of 64; 
weighed 160 pounds; well-nourished, well-developed, and in no 
acute distress; normoactive bowel sounds; abdomen 
nondistended, nontender, and soft; no hepatosplenomegaly, or 
signs of chronic liver disease; and negative hemoccult on 
rectal examination.  The specific evaluation findings 
included: abdominal discomfort; one to two episodes per 
month; no food intolerance; nausea and vomiting both with 
associated abdominal discomfort; report of moderate to severe 
degree of pain; anorexia during these episodes; and no 
malaise, weight loss, or generalized weakness.  The 
examiner's diagnoses were history of duodenal ulcer; and 
chronic pancreatitis secondary to alcohol abuse.  

VA records show that the veteran received medication refills, 
and that a homeless examination was conducted in October 
1995.  At that time, the veteran weighed 163 pounds.  His 
blood pressure was 132/70, pulse 65, and he had a temperature 
of 97.6.  The examiner indicated that the examination was 
essentially normal.  His complete blood count and 
electrolytes were normal. 

When hospitalized in November 1995, the veteran was diagnosed 
with upper gastrointestinal bleeding secondary to gastritis, 
history of chronic pancreatitis, and history of alcohol 
abuse.  He had one episode of bilious vomiting and a Mallory-
Weiss tear with subsequent hematemesis.  The follow-up 
treatment records, dated from November 1995 to February 1996, 
indicate that the veteran continued taking his medication and 
was considered to be stable.  In November 1995, the veteran 
was not found to be in apparent distress.  He weighed 161 
pounds.  His blood pressure was 138/85, pulse 56, and he had 
a temperature of 96.6.  The abdomen displayed positive bowel 
sounds, and was soft and nontender.  The examiner reported an 
impression of status post gastrointestinal bleed.  The 
veteran's diet was discussed, and he was given Tagamet, 
Thiamin and folic acid.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.  

Service connection is currently in effect for duodenal bulb 
deformity, rated by analogy under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 7305 (1998).  Diagnostic Code (DC) 
7305 contemplates a duodenal ulcer.  A compensable evaluation 
of 10 percent is assigned for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is assigned for moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.

The records show that the veteran has been hospitalized and 
treated on a frequent basis for pancreatitis and gastritis 
related to his alcohol abuse.  However, there is little 
substantive in these records showing that the duodenal bulb 
deformity is related to the veteran's ongoing complaints and 
need for treatment.  Rather, he has been found to have a 
"history" of ulcer disease, but current alcohol-related 
complaints.  Therefore, it is reasonable to conclude that the 
criteria for a 10 percent rating have not been met since the 
majority of the complaints are probably related to 
nonservice-connected disorders.  As noted in the Board's 
remands of September 1997 and April 1998, an examination was 
essential in order to determine if any of his complaints and 
if any of the findings noted are specifically related to his 
duodenal bulb deformity.  However, an assessment of his 
condition could not be obtained due to the veteran's failure 
to report for his scheduled examination.  Given the 
information of record, it has not been shown that the 
veteran's duodenal bulb deformity is representative of or 
comparable to a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  Therefore, there is not a question as 
to whether the 10 percent evaluation should be applied.  
38 C.F.R. § 4.7 (1998). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7305, do not provide a basis to assign a compensable 
evaluation.  

Here, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for a service-
connected duodenal bulb deformity.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.  The appeal is denied.  


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected duodenal bulb deformity has not been 
established, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

